Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Josh Kennedy at 571-272-8297 if you have any questions regarding this correspondence and/or replying.  If you cannot reach me, please leave a voicemail and I will try to return your call within 24 hours.

	Claims 1-6 have been examined.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flexible cap and plug (Claims 3 and 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The present inventions is,” etc.  


Claim Objections
Claims 1-6 are objected to because of the following informalities:
Claims 1, 2, 4, and 5, Line 3: “more perfect” should be removed.
Claim 1, Line 5: “the center” should be changed to --a center--.
Claim 1, Line 9: “the bottom” should be changed to --a bottom--.
Claim 1, Line 19: “the interior” should be changed to --an interior--.
Claim 2, Line 7: “the bottom” should be changed to --a bottom--.
Claim 2, Line 9: “the end” should be changed to --an end--.
Claim 2, Line 13: “the diameter” should be changed to --a diameter--.
Claim 2, Line 15: “the inside diameter” should be changed to --an inside diameter--.
Claim 2, Line 17: “the outside surface” should be changed to --an outside surface--.
Claim 2, Line 18: “the inside surface” should be changed to --an inside surface--.
Claims 3 and 6, Line 1: “Any of the Methods” should be changed to --The method--.
Claim 4, Line 5: “the center” should be changed to --a center--.
Claim 4, Line 8: “the bottom” should be changed to --a bottom--.
Claim 4, Line 29: “the same diameter” should be changed to --a same diameter--.
Claim 4, Line 30: “the outside diameter” should be changed to --an outside diameter--.
Claim 4, Line 31: “the inner surface” should be changed to --an inner surface--.
Claim 4, Line 32: “the outside surface” should be changed to --an outside surface--.
Claim 5, Line 7: “the bottom” should be changed to --a bottom--.

Claim 5, Line 13: “the middle” should be changed to --a middle--.
Claim 5, Line 14: “the diameter” should be changed to --a diameter--.
Claim 5, Line 15: “the outside” should be changed to --an outside--.
Claim 5, Line 18: “the inside surface” should be changed to --an inside surface--.
Claim 5, Line 19: “the outside surface” should be changed to --an outside surface--.

Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At the outset, it should be noted that claim 1 sets forth a “system” that has an expressed intended use of “to facilitate the application pf PVC primer (solvent or PVC glue to the interior of PVC unions…”.  Thus, claim 1 is drawn solely to the subcombination of the system and the primer/glue and PVC pipe/union are not an element of the claim.  However, the claim then recites positive interaction with the glue and PVC members (e.g., “tube in which said PVC primer resides”, “user inserts said PVC union”, etc.).  Accordingly, it is unclear as to 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eadie (US Patent Application Publication 2003/0031501).

As to Claim 2, Eadie discloses method for facilitating a user applying PVC primer (solvent) or PVC glue to the interior of PVC unions without over or under application of said PVC primer (solvent) or PVC glue thus facilitating a more perfect joining of a PVC pipe and said PVC union (Par. 33-37) comprising:
a. a handheld removable porous foam applicator housing (Fig 1) containing a porous foam plug (2) is filled with PVC primer (solvent) or PVC glue (Par. 34) from a manually pressurized reservoir tube (10) containing said PVC primer (solvent) or PVC glue through a receiving tube (6/7) fixed to the bottom 
b. removing said handheld removable porous foam applicator housing once said handheld removable porous foam applicator housing is filled with said PVC primer (solvent) or PVC glue from said manually pressurized reservoir tube (Par. 35);
c. insertion of a PVC union by a user onto said porous foam plug, the diameter of said porous foam plug residing in said handheld removable porous foam applicator housing is the same dimension as the inside diameter of said PVC union (Par. 35);
d. twisting of said handheld removable porous foam applicator housing to facilitate the application of PVC primer (solvent) or PVC glue from the outside surface of said porous foam plug to the inside surface of said PVC union (Par. 35);
e. removing of said PVC union from said handheld porous foam applicator housing (Par. 35).

As to Claim 3, Eadie discloses any of the methods of claim 2 where once said handheld porous foam applicator housing is removed from said manually pressurized reservoir containing said PVC primer (solvent) or PVC glue a flexible cap (9) is placed over the end of said receiving tube fixed to the bottom of said handheld porous foam applicator housing to prevent loss of said PVC primer (solvent) or PVC glue from said handheld foam applicator housing and a flexible plug (protruding ends of cylinder (7) is inserted into the hole in said cap sealing the end of said manually pressurized reservoir tube to prevent loss of PVC primer (solvent) or PVC glue from said manually pressurized reservoir tube (Fig 4; Par. 39).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Eadie (US Patent Application Publication 2003/0031501) in view of Bruggeman et al (US Patent 6,142,693).

As to Claim 1, Eadie discloses a system to facilitate the application of PVC primer (solvent) or PVC glue to the interior of PVC unions without over or under application of the PVC primer (solvent) or PVC glue thus facilitating a more perfect joining of the PVC pipe and PVC union comprising:
a. a reservoir tube (10) in which said PVC primer (solvent) or PVC glue resides (Par. 33), 
b. said reservoir tube is capped on one end with a cap (4/21) containing a hole in the center through which said PVC primer (solvent) or PVC glue flows under pressure into a handheld porous foam applicator housing (Figs 1, 4, and 5), and 
c. said reservoir tube is communicably coupled to said handheld porous foam applicator housing through a receiving tube (6) in the bottom of said handheld porous foam applicator housing (Fig 1), and 
f. said sealing component assembly pressurizes said reservoir tube when a user pushes said sealing component assembly into the interior of said reservoir tube, and 
g. when said reservoir tube is pressurized, said PVC primer (solvent) or PVC glue flows through said hole in said cap into said receiving tube in the bottom of said handheld porous foam applicator housing (Par. 34), and 

	i. said receiving tube contains a plurality of holes through which said PVC primer (solvent) or PVC glue, under pressure, flows into said porous foam plug saturating said porous foam plug, and 
j. said user inserts said PVC union into said handheld porous foam applicator housing and onto said porous foam plug thus applying said PVC primer (solvent) or PVC glue from the outer surface of said porous foam plug onto the inner surface of said PVC union (Par. 35).
	However, Eadie does not disclose wherein the opposite end of said reservoir tube contains a threaded cap containing a hole, said threaded cap is held onto said reservoir tube with a set of threads on said reservoir tube, and said threaded cap retains a pushing rod attached to a sealing component assembly within said reservoir tube, said sealing component assembly within said reservoir tube contains a plurality of "O" rings to seal said reservoir from leaking said PVC primer (solvent) or PVC glue past said sealing component assembly. 
	Bruggeman et al teach a similar liquid dispensing system via an applicator communicating with a liquid reservoir tube (60) wherein the liquid is manually pressed into the applicator (130) via a plunger system having a threaded cap (Fig 3) having a hole through which a pushing rod (88) is attached and has a plurality of O-rings (97,98) to form a seal between the rod and the tube (60).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the reservoir tube structure to include a sealed plunger member as taught by Bruggeman et al to facilitate the pushing of the liquid into the applicator for application onto the PVC pipe.


s 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Eadie (US Patent Application Publication 2003/0031501) in view of Bruggeman et al (US Patent 6,142,693) and Putzier (US Patent 3,765,983).

As to Claims 4-5, Eadie discloses a system significantly as claimed, but does not disclose (see rejection of claims 1-2 above), but does not disclose wherein the application of PVC primer (solvent) or PVC glue to the exterior of PVC pipes via a handheld porous foam applicator housing, which contains a hole in the center which receives a PVC pipe inserted by said user, said hole in the center of said foam plug is the same diameter as the outside diameter of said PVC pipe inserted by said user into said hole in the center of said foam plug.
	Putzier teaches a similar manual application system for solvent onto the interior or exterior of a PVC pipe via applicators 10 and 30, respectively, which allows for an even, depth controlling coating of the solvent onto male and female connections portions of a PVC union.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the foam applicator of Eadie to be a cylindrical applicator with a hole in the center as taught by Putzier to allow application of a solvent onto an external surface of a PVC pipe. 
	Further, Eadie does not disclose wherein the opposite end of said reservoir tube contains a threaded cap containing a hole, said threaded cap is held onto said reservoir tube with a set of threads on said reservoir tube, and said threaded cap retains a pushing rod attached to a sealing component assembly within said reservoir tube, said sealing component assembly within said reservoir tube contains a plurality of "O" rings to seal said reservoir from leaking said PVC primer (solvent) or PVC glue past said sealing component assembly. 
	Bruggeman et al teach a similar liquid dispensing system via an applicator communicating with a liquid reservoir tube (60) wherein the liquid is manually pressed into the applicator (130) via a plunger 

As to Claim 6, Eadie discloses any of the methods of claim 5 where once said handheld porous foam applicator housing is removed from said manually pressurized reservoir containing said PVC primer (solvent) or PVC glue a flexible cap is placed over the end of said receiving tube fixed to the bottom of said handheld porous foam applicator housing to prevent loss of said PVC primer (solvent) or PVC glue from said handheld foam applicator housing and a flexible plug (protruding ends of cylinder (7) is inserted into the hole in said cap sealing the end of said manually pressurized reservoir tube to prevent loss of PVC primer (solvent) or PVC glue from said manually pressurized reservoir tube (Fig 4; Par. 39).



Conclusion
The prior art made of record and not relied upon, such as Park, Tanrikulu et al, Pressey, and Persson which all disclose similar applicators, is considered pertinent to applicant's disclosure. 
 The Examiner has additionally cited references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is recommended that applicant consider these as well.  These references are not supplied, but can be found using the USPTO search tool (https://ppubs.uspto.gov/pubwebapp/static/pages/landing.html).

When responding to this action, please keep the following in mind:




A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.  
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via:
Mail (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0092.pdf), 
Fax (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0097.pdf) or 
EFS web.  Formal replies cannot be submitted via e-mail.  
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    77
    145
    media_image2.png
    Greyscale


The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality.  The USPTO will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a signed written authorization by applicant in place.  For the applicant’s convenience, the examiner has included a template for authorizing email communications with the examiner if email communication is preferred to telephonic communication. Please note that the authorization must be submitted via mail, facsimile, or EFS-Web (i.e., it cannot be emailed to the examiner). 



________________________________________________________________________
IN THE UNITED STATES PATENT AND TRADEMARK OFFICE


Application Number: 

Filing Date: 

Title: 


Art Unit: 3649

      *           *           *           *           *           *           *           *         *           *


Date:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450

AUTHORIZATION FOR ELECTRONIC COMMUNICATION
Sir:

Recognizing that Internet communications are not secure, I/we hereby authorize the USPTO to communicate with me/us concerning any subject matter of this application by electronic mail. I/We understand that a copy of these communications will be made of record in the application file.

Respectfully submitted, 


By: ______________________________________
Printed Name: 

Email Address: 

________________________________________________________________________
Applicant is encouraged to contact the Examiner if a more detailed explanation of this Office action is desired.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297.  The examiner can normally be reached on M-F 7a-4:30p MST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        3/22/2022